ACCEPTED
                                                                                                 03-14-00626-CV
                                                                                                        4775818
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             4/6/2015 3:35:19 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                                     No. 03-14-00626-CV
                 ____________________________________________________
                                                                                 FILED IN
                                                                          3rd COURT OF APPEALS
                               In the Court of Appeals                        AUSTIN, TEXAS
                            for the Third Judicial District               4/6/2015 3:35:19 PM
                                                                            JEFFREY D. KYLE
                                    Austin, Texas                                 Clerk
                 ____________________________________________________

Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
        Ken Paxton, Attorney General of the State of Texas,
                                                            Appellants,

                                                  v.

                                    Budget PrePay, Inc.,
                                                            Appellee.
                 ____________________________________________________

                     On Appeal from the 126th Judicial District Court
                                 Travis County, Texas
                 ____________________________________________________

                        Appellants’ Agreed Status Report and
                         Motion to Abate this Appeal for an
                               Additional Thirty Days
                 ____________________________________________________

To the Honorable Third Court of Appeals:

       1.      On October 3, 2014, Appellants filed their notice of appeal.

       2.      On November 14, 2014, Appellants filed an unopposed motion to abate

the appeal on the grounds that the case had settled in principle.

       3.      On November 20, 2014, the Court granted the motion to abate.



Appellants’ Agreed Status Report and
Motion to Abate this Appeal for an Additional Thirty Days                             Page 1
       4.      On December 30, 2014, all parties signed a compromise and settlement

agreement.

       5.      Various issues arose with the settlement, and the parties eventually

signed an addendum to the settlement on April 2, 2015. The Comptroller is in the

process of issuing a check which will complete the settlemenmt process.

       6.      Consequently, Appellants request that this appeal be abated for an

additional thirty days, or until May 6, 2015, by which time Appellants anticipate that

the settlement will be complete and the appeal will be dismissed.

       7.      Counsel for Appellees agrees with the above.

       Wherefore, Appellants request that this motion be granted, and that this appeal

be abated until May 6, 2015.

                               Respectfully submitted,

                               KEN PAXTON
                               Attorney General

                               CHARLES E. ROY
                               First Assistant Attorney General

                               JAMES E. DAVIS
                               Deputy Attorney General for Defense Litigation

                               ROBERT O’KEEFE
                               Division Chief
                               Financial Litigation, Tax, and Charitable Trusts Division



Appellants’ Agreed Status Report and
Motion to Abate this Appeal for an Additional Thirty Days                         Page 2
                                   /s/ Charles K. Eldred
                               CHARLES K. ELDRED
                               Attorney-in-Charge
                               Financial Litigation, Tax, and Charitable Trusts Division
                               State Bar No. 00793681
                               P.O. Box 12548
                               Austin, Texas 78711-2548
                               512-475-1743
                               512-477-2348 (fax)
                               charles.eldred@texasattorneygeneral.gov
                               Attorneys for Appellants


                           CERTIFICATE OF CONFERENCE

       I conferred with Anthony Gulotta, counsel for Appellant, and he agrees with
the facts stated in this status report and is unopposed to this motion to abate.


                                                   /s/ Charles K. Eldred
                                               Charles K. Eldred



                              CERTIFICATE OF SERVICE

      I certify that a copy of this document was served on April 6, 2015, on Anthony
Gulotta, counsel for Appellant, at tgulotta@gulottalawgroup.com.


                                                   /s/ Charles K. Eldred
                                               Charles K. Eldred




Appellants’ Agreed Status Report and
Motion to Abate this Appeal for an Additional Thirty Days                         Page 3